DETAILED ACTION
This is response to Application 16/874,642 filed on May 14, 2020 in which claims 1-30 are presented for examination.

Allowable Subject Matter
Claims 19-25, 29 and 30 are allowed.
Claims 2-17, 27 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 18 and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maki et al. (US 2021/0045071 A1).

 1. Regarding claim 1, Maki teaches a method for wireless communication at a user equipment (Figure 7 and 14 Paragraphs [0088] to [0095]), comprising: 
 receiving, from a base station, a plurality of reference signals associated with a
physical downlink shared channel, wherein each of the plurality of reference signals is associated with a respective group of antenna ports for receiving the physical downlink shared channel (Paragraphs [0090] and [0091] receive signal; DMRS and PT-RS); 
determining a power ratio for one or more of the respective groups of antenna ports  based at least in part on one or more of the plurality of reference signals (Figure 7, Paragraph [0092] power ratio); 
receiving, from the base station, a demodulation reference signal associated with the physical downlink shared channel (Figure 7 DMRS from signal demultiplexer); 
estimating a channel associated with the demodulation reference signal based at least in part on determining the power ratio; and communicating, with the base station, based at least in part on estimating the channel (Figure 7 channel estimator). 

2. Regarding claim 18, Maki teaches wherein one or more reference signals comprise one or more of a tracking reference signal (Paragraphs [0090] and [0091] receive signal;PT-RS).

3. Regarding claim 26, Maki teaches an apparatus for wireless communication at a user equipment (Figure 7 and 14 Paragraphs [0088] to [0095]), comprising:

memory in electronic communication with the processor; and
instructions stored in the memory and executable by the processor to cause the
apparatus to:
receive, from a base station, a plurality of reference signals associated with a
physical downlink shared channel, wherein each of the plurality of reference signals is
associated with a respective group of antenna ports for receiving the physical
downlink shared channel (Paragraphs [0090] and [0091] receive signal; DMRS and PT-RS); 
determine a power ratio for one or more of the respective groups of antenna  ports based at least in part on one or more of the plurality of reference signals (Figure 7, Paragraph [0092] power ratio); 
 receive, from the base station, a demodulation reference signal associated with the physical downlink shared channel; estimate a channel associated with the demodulation reference signal based at least in part on determining the power ratio; and 16 communicate, with the base station, based at least in part on estimating the channel (Figure 7 channel estimator).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
Kim (US 2018/0375626 A1) Paragraph [0089]	
Li (US 2015/0124691 A1)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.